                    Case 19-11047-KG              Doc 52       Filed 05/13/19        Page 1 of 33



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                )
    In re                                                       )         Chapter 11
                                                                )
    CLOUD PEAK ENERGY INC., et al.,                             )         Case No. 19 – 11047 (KG)
                                                                )
                     Debtors. 1                                 )         (Joint Administration Requested)
                                                                )

         MOTION OF DEBTORS FOR ENTRY OF ORDERS (A)(I) APPROVING
          BIDDING PROCEDURES, (II) SCHEDULING THE BID DEADLINES
        AND THE AUCTION, (III) SCHEDULING HEARINGS AND OBJECTION
      DEADLINES WITH RESPECT TO THE SALE, (IV) APPROVING THE FORM
         AND MANNER OF NOTICE THEREOF, (V) APPROVING CONTRACT
       ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (VI) GRANTING
     RELATED RELIEF AND (B)(I) APPROVING THE SALE OF THE ASSETS FREE
      AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES,
        (II) APPROVING ASSUMPTION AND ASSIGNMENT OF EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF

            The above-captioned debtors and debtors in possession (collectively, the “Debtors”), file

this Motion of Debtors for Entry of Orders (A)(I) Approving Bidding Procedures, (II) Scheduling

the Bid Deadlines and the Auction, (III) Scheduling Hearings and Objection Deadlines with

Respect to the Sale, (IV) Approving the Form and Manner of Notice Thereof, (V) Approving

Contract Assumption and Assignment Procedures, and (VI) Granting Related Relief and

(B)(I) approving the Sale of the Assets Free and Clear of All Liens, Claims, Interests, and


1
            The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
            numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098);
            Arrowhead III LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo
            Holdings LLC (4824); Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud
            Peak Energy Logistics LLC (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy
            Resources LLC (3917); Cloud Peak Energy Services Company (9797); Cordero Mining LLC (6991);
            Cordero Mining Holdings LLC (4837); Cordero Oil and Gas LLC (5726); Kennecott Coal Sales LLC
            (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC (7134); Prospect Land
            and Development LLC (6404); Resource Development LLC (7027); Sequatchie Valley Coal Corporation
            (9113); Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC
            (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek Mining Company, LLC (5734). The
            location of the Debtors’ service address is: 385 Interlocken Crescent, Suite 400, Broomfield, Colorado
            80021.
                 Case 19-11047-KG           Doc 52       Filed 05/13/19    Page 2 of 33



Encumbrances, (II) Approving Assumption and Assignment of Executory Contracts and

Unexpired Leases, and (C) Granting Related Relief (the “Motion”), and in support respectfully

submit the following:

                                   PRELIMINARY STATEMENT

          1.      The Debtors filed these chapter 11 cases in order to continue their robust and

value-maximizing sales and marketing process for substantially all of their assets. The Debtors

submit that approval of the proposed bidding procedures and sale schedule will best facilitate this

process and optimize recoveries for all of their stakeholders.

          2.      Prior to the Petition Date, the Debtors, with the assistance of their restructuring

advisors, carefully evaluated current industry conditions, recent business performance, and

resultant liquidity constraints. In light of these realities, and after analyzing available transaction

and restructuring alternatives, the Debtors, in consultation with their restructuring advisors, and

the Ad Hoc Group of Second Lien Noteholder (the “Ad Hoc Group”) determined that a sales and

marketing process presented the best path forward for all of their stakeholders.2 Thus, in early

March 2019, the Debtors’ proposed investment banker, Centerview Partners LLC

(“Centerview”), at the Debtors’ request, began contacting potential bidders. Several of these

parties executed confidentiality agreements with the Debtors and are currently conducting the

diligence necessary to analyze their potential interest in bidding on some or all of the Debtors’

assets.

          3.      The proposed bidding procedures and sale schedule will build on this prepetition

momentum and facilitate an open, orderly, and efficient process for the solicitation and

evaluation of bids during these chapter 11 cases. Importantly, the proposed bidding procedures

2
          The Ad Hoc Group will continue to evaluate standalone restructuring options on a parallel path in
          accordance with the Debtors’ marketing and sale process.


                                                     2
US 6228456
                Case 19-11047-KG        Doc 52        Filed 05/13/19   Page 3 of 33



allow for substantial flexibility in the structure of potential bids, thereby ensuring the Debtors, in

consultation with the Ad Hoc Group and any official committee of unsecured creditors formed in

these chapter 11 cases, will be best positioned to achieve the optimal results for their

stakeholders. To further increase the competitiveness of the bidding process, the Debtors seek

authority to select one or more parties to act as a stalking horse bidder and to provide any such

stalking horse bidder with bid protections in the form of a break-up fee and/or expense

reimbursement, in an aggregate amount not to exceed 3% of the proposed purchase price of the

sale.

        4.      While the bidding procedures are designed to attract as many parties to the sale

process as possible, the Debtors and their advisors believe they have already identified,

contacted, and engaged the universe of viable potential buyers for the Debtors’ assets through the

Debtors’ extensive prepetition sale and marketing efforts. Thus, a prolonged marketing period is

not necessary under the circumstances. In addition, the Debtors recognize that time is of the

essence, based on the Debtors’ projected liquidity profile, including the anticipated cash burn

associated with the administrative costs of the chapter 11 cases. Finally, based on the nature of

the Debtors’ businesses, the Debtors believe the process to close any potential sale may require

up to 60 days. Thus, the Debtors submit that the sales process timeline is necessary and

sufficient to foster a swift and competitive bidding process, while also ensuring that the Debtors

meet their ongoing business obligations and agreed milestones under the SAPSA and the

Debtors’ proposed debtor-in-possession financing facility.

        5.       The proposed bidding procedures and sale schedule are critical to achieving the

Debtors’ paramount goal of maximizing the value of their estates for the benefit of their

stakeholders.    Importantly, the lenders under the Debtors’ proposed debtor-in-possession



                                                  3
US 6228456
               Case 19-11047-KG          Doc 52       Filed 05/13/19    Page 4 of 33



financing facility and, through the SAPSA, the Ad Hoc Group, and the holders of more than 50%

in principal amount of the Debtors’ unsecured notes due 2024, support the sales and marketing

process, including the proposed bidding procedures and sale schedule. Accordingly, the Debtors

respectfully request that the Court enter the Bidding Procedures Order.

                                 JURISDICTION AND VENUE

       6.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

The Debtors confirm their consent, pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), to the entry of an order by the Court in connection with the Motion to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       8.      The statutory bases for the relief requested herein are sections 105(a), 363, 365,

503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002, 6004,

6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rule 6004-1.

                                         BACKGROUND

       9.      Cloud Peak Energy Inc. (“Cloud Peak”) owns and operates three surface coal

mines in the Powder River Basin, the lowest cost major coal producing region in the United




                                                  4
US 6228456
                  Case 19-11047-KG              Doc 52         Filed 05/13/19      Page 5 of 33



States.     As one of the safest coal producers in the nation, Cloud Peak mines low sulfur,

subbituminous coal and provides logistics supply services domestically and abroad.

          10.      On May 10, 2019 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. As of the date hereof, no request for the appointment of a

trustee or examiner has been made and no official committee of unsecured creditors has been

appointed in these chapter 11 cases.

          11.      Additional information regarding the Debtors and these chapter 11 cases,

including the Debtors’ business operations, capital structure, financial condition, and the reasons

for and objectives of these chapter 11 cases, is set forth in the Declaration of Heath Hill in

Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”), filed

contemporaneously herewith and incorporated herein by reference.3

                                            RELIEF REQUESTED

          12.      The Debtors (a) seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”): (i) authorizing and approving the proposed

bidding procedures (the “Bidding Procedures”) attached to the Bidding Procedures Order as

Exhibit 1, including the form of asset purchase agreement attached thereto (the “Form of Asset

Purchase Agreement”) in connection with one or more sales (each a “Sale”) of all, substantially

all, or any combination of the Debtors’ assets (collectively, the “Assets”) free and clear of all

claims, liens, and encumbrances; (ii) scheduling an auction in connection with the Sale (the

“Auction”), hearing dates in connection with approval of the Sale (the “Sale Hearing”), and the

3
          Capitalized terms used but not otherwise defined in this Motion shall have the meaning set forth in the First
          Day Declaration.


                                                           5
US 6228456
                 Case 19-11047-KG            Doc 52        Filed 05/13/19      Page 6 of 33



objection deadline for the Sale Hearing; (iii) approving the form and manner of notice of the

Auction and Sale, attached to the Bidding Procedures Order as Exhibit 2 (the “Auction and Sale

Notice”); (iv) approving procedures (the “Assumption and Assignment Procedures”) for the

assumption and assignment of certain executory contracts and unexpired leases in connection

with the Sale (collectively, the “Assigned Contracts”), and approving the form and manner of

notice thereof, attached as Exhibit 3 to the Bidding Procedures Order (the “Cure Notice”); and

(v) granting related relief, and (b) seek entry of an order (the “Sale Order”), (i) authorizing the

Sale to the Winning Bidder free and clear of all liens, claims, interests and encumbrances, (ii)

authorizing the assumption and assignment of the Assigned Contracts, and (iii) granting related

relief.

             THE PROPOSED BIDDING PROCEDURES AND SALE SCHEDULE

A.        The Bidding Procedures

          13.     The following table describes the salient points of the Bidding Procedures and

discloses certain information required pursuant to Local Rule 6004-1.

                                        i.    Participation Requirements
                               To receive due diligence information, including full access to the Debtors’
                               electronic data room and additional non-public information regarding the Debtors, a
                               party potentially interested in bidding on the Assets must deliver an executed
                               Confidentiality Agreement on terms acceptable to the Debtors, to the extent not
                               already executed, to each of: (i) the Debtors, c/o Cloud Peak Energy Inc., 385
                               Interlocken Crescent, Suite 400, Broomfield, Colorado 80021, Attn. General
     a.   Confidentiality
                               Counsel; (ii) proposed counsel to the Debtors, (a) Vinson & Elkins LLP, 666 Fifth
          Agreement and
                               Avenue, 26th Floor, New York, New York 10103, Attn: David S. Meyer
          Evidence of
                               (dmeyer@velaw.com) and 2001 Ross Avenue, Suite 3900, Dallas, Texas 75201,
          Financial Capacity
                               Attn: Paul E. Heath (pheath@velaw.com) and (b) Richards, Layton & Finger, P.A.,
                               One Rodney Square, 920 N. King Street, Wilmington, DE 19801, Attn: Daniel J.
                               DeFranceschi; and (iii) proposed investment banker for the Debtors, Centerview
                               Partners LLC, 31 West 52nd Street, 22nd Floor, New York, New York, 10019,
                               Attn: Marc D. Puntus (mpuntus@centerview.com) and Ryan T. Kielty
                               (rkielty@centerview.com) (collectively, the “Debtor Notice Parties”).




                                                       6
US 6228456
                  Case 19-11047-KG               Doc 52         Filed 05/13/19        Page 7 of 33



                                  After a party delivers the executed Confidentiality Agreement in accordance with
                                  the Bidding Procedures, the Debtors shall provide such party with access to an
                                  electronic data room and due diligence information, as reasonably requested by
                                  such party, and the Debtors shall post substantially all written due diligence
                                  provided to any such party to the Debtors’ electronic data room. All due diligence
                                  requests must be directed to Centerview. To the extent necessary and reasonably
                                  practicable, Centerview will also facilitate meetings between any such party and the
                                  Debtors’ other restructuring advisors and management team. The Debtors and their
                                  advisors will coordinate all reasonable requests from such parties for additional
                                  information and due diligence access; provided that the Debtors may decline to
                                  provide such information to any party who, at such time and in the Debtors’
                                  reasonable business judgment, in consultation with the Ad Hoc Group, the lender
                                  parties under the Debtors’ proposed debtor-in-possession financing facility (the
    b. Electronic Data            “DIP Lenders”), and any official committee of unsecured creditors appointed in
       Room and Due               these chapter 11 cases (collectively, the “Consultation Parties”), has not
       Diligence                  established that it intends in good faith to, or has the capacity to, consummate a
                                  Sale. Parties which enter into Confidentiality Agreements with the Debtors will
                                  not, directly or indirectly, contact or initiate, or engage in discussions with respect
                                  to matters relating to the Debtors or a potential transaction with any customer,
                                  supplier, or contractual counterparty of the Debtors without the prior written
                                  consent of the Debtors. The due diligence period will end on the Bid Deadline (as
                                  defined below), and, after the Bid Deadline, the Debtors will have no obligation to
                                  furnish or update any due diligence information. For any party that the Debtors, in
                                  consultation with the Consultation Parties, determine to be a competitor of the
                                  Debtors or affiliated with any competitor of the Debtors, the Debtors reserve the
                                  right to withhold or modify, or to delay providing, any due diligence information
                                  that the Debtors determine are business-sensitive or otherwise inappropriate for
                                  disclosure to such party at such time.

                                       ii.    Non-Binding Indications of Interest
In order to be eligible to be selected as a Stalking Horse Bidder or to be eligible to submit a Bid (each as defined
below), a party must submit a non-binding indication of interest (an “Indication of Interest”) in writing to the
Debtor Notice Parties before 5:00 p.m. (prevailing Eastern Time) on such date that is the later of (x) June 5, 2019 or
(y) one calendar day after the date on which the Court enters the Bidding Procedures Order (which deadline may be
extended by the Debtors without notice or hearing before the Court); provided, however, that the Debtors reserve
their right to waive the requirement for Eligible Bidders to submit an Indication of Interest for any party in the
Debtors’ reasonable business judgment, in consultation with the Consultation Parties, without further order from the
Court. The Indication of Interest must: (i) identify the interested party, including details on the acquisition
structure, ownership structure, as well as legal form and jurisdiction of the interested party; (ii) identify with
reasonable specificity the Assets the party is interested in acquiring; (iii) set forth a proposed purchase price for the
proposed Sale, including by identifying any cash and non-cash components of the proposed Sale consideration,
including, for example, any liabilities to be assumed; (iv) provide detailed information regarding the proposed
financing sources; (v) outline the remaining due diligence requirements; (vi) identify any proposed conditions to
closing the Sale, including, but not limited to, required approvals; (vii) provide for the party’s ability to take transfer
of the permits of the relevant mining operations; and (viii) provide evidence of such interested party’s financial
capacity to close a proposed Sale, which may include financial statements of, or verified financial commitments
obtained by, such party (with the assistance of their advisors).

The submission of an Indication of Interest by a party does not (i) obligate such party to submit a Bid or to
participate in the sale process, or (ii) exempt such party from also having to submit a Bid by the Bid Deadline to
participate in the Auction.

                          iii.     Selecting a Stalking Horse Bidder and Bid Protections
    a.   Selecting a Stalking     The Debtors may, at any time until two calendar days prior to the date of the
         Horse Bidder             Auction, as an exercise of their reasonable business judgment, in consultation with


                                                            7
US 6228456
                 Case 19-11047-KG              Doc 52         Filed 05/13/19       Page 8 of 33



                                 the Consultation Parties, select one or more parties that have submitted an
                                 Indication of Interest to act as a stalking horse bidder (the “Stalking Horse Bidder,”
                                 and the Bid of such Stalking Horse Bidder, the “Stalking Horse Bid”) with respect
                                 to some or all of the Debtors’ Assets and provide such Stalking Horse Bidder with
                                 the Bid Protections (as defined below).

                                 In connection with any stalking horse agreement with a Stalking Horse Bidder and
                                 as approved by the Bid Procedures Order, the Debtors shall be authorized (but not
                                 obligated), in an exercise of their reasonable business judgment, in consultation
                                 with the Consultation Parties, to (i) provide a breakup fee and (ii) agree to
    b. Bid Protections
                                 reimburse the reasonable and documented out-of-pocket fees and expenses of such
                                 Stalking Horse Bidder (collectively, the “Bid Protections”). The aggregate amount
                                 that may be paid to a Stalking Horse Bidder on account of the Bid Protections shall
                                 not exceed three percent of such Stalking Horse Bidder’s proposed Purchase Price.
                                                 iv.    Bid Deadline
Each party that timely submits an Indication of Interest shall be an “Eligible Bidder.” Any Eligible Bidder that
desires to make a binding proposal, solicitation, or offer (each, a “Bid”) shall transmit the Bid to the Debtor Notice
Parties so as to be actually received on or before June 21, 2019, at 5:00 p.m. (prevailing Eastern Time) (the “Bid
Deadline”).
                           v.    Bid Requirements (Local Bankr. R. 6004-1(c)(i)(A), (B))
All Bids must be submitted in writing and satisfy the following requirements (collectively, the “Bid
Requirements”):

                                 Each Bid must clearly set forth the purchase price to be paid, specifying (i) any
                                 cash and (ii) any non-cash components, in sufficient detail satisfactory to the
                                 Debtors, in consultation with the Consultation Parties (the “Purchase Price”).
                                 Each Bid for a combination of Assets, other than for all or substantially all of the
                                 Assets, must: (x) provide a breakdown of the share of the Purchase Price allocable
    a.   Purchase Price
                                 to each of the Assets included in the Bid; (y) state whether the Bid is conditioned
                                 upon the Bid being the Winning Bid (as defined below) for any of the other Assets
                                 included in the Bid (and, if so, which Assets); and (z) state whether the Eligible
                                 Bidder is willing to purchase any of the Assets included in the Bid individually, and
                                 if so, the price such Eligible Bidder would pay for each such Asset.

                                 Each Bid must be accompanied by a cash deposit in an amount equal to the greater
                                 of (i) 10% of the cash portion of the Purchase Price (i.e., the aggregate value of the
    b. Deposit                   cash and non-cash consideration) and (ii) $5,000,000.00 (the “Deposit”), to be
                                 submitted by wire transfer to an escrow account to be identified and established by
                                 the Debtors.

                                 Each Bid must include a draft asset purchase agreement substantially in the form of
                                 the Form of Asset Purchase Agreement annexed to the Bidding Procedures as
    c.   Marked Asset            Exhibit I, or such other form as may be acceptable to the Debtors in consultation
         Purchase                with the Consultation Parties (together with a redline version against the Form of
         Agreement               Asset Purchase Agreement), including the exhibits and schedules related thereto
                                 and any related documents or other material documents necessary to consummate
                                 the Sale contemplated by the Bid (collectively, the “Sale Documents”).

                                 Each Bid must contain evidence of the Eligible Bidder’s ability to consummate a
    d. Committed                 Sale within 60 calendar days of such Bid being declared the Winning Bid. To the
       Financing                 extent that a Bid is not accompanied by evidence of such party’s capacity to
                                 consummate the Sale set forth in its Bid with cash on hand, each Bid must include
                                 committed financing, documented to the Debtors’ satisfaction, in consultation with


                                                          8
US 6228456
                   Case 19-11047-KG       Doc 52         Filed 05/13/19        Page 9 of 33



                            the Consultation Parties, that demonstrates that such party has received sufficient
                            debt and/or equity funding commitments to satisfy the Bid’s Purchase Price and
                            other obligations thereunder. Such funding commitments or other financing must
                            be unconditional and must not be subject to any internal approvals, syndication
                            requirements, diligence, or credit committee approvals, and shall have covenants
                            and conditions acceptable to the Debtors, in consultation with the Consultation
                            Parties.

                            A Bid shall not be conditioned on the obtaining or the sufficiency of financing or
   e.   No Financing or     any internal approval, or on the outcome or review of due diligence, but may be
        Diligence Outs      subject to the accuracy at the closing of specified representations and warranties or
                            the satisfaction at the closing of specified conditions.

                            Each Bid must fully disclose the identity of each entity that will be bidding or
                            otherwise participating in connection with such Bid (including each equity holder
                            or other financial backer of the Eligible Bidder if such Eligible Bidder is an entity
                            formed for the purpose of consummating the proposed Sale contemplated by such
   f.   Identity            Bid), and the complete terms of any such participation. Under no circumstances
                            shall any undisclosed principals, equity holders, or financial backers be associated
                            with any Bid. Each Bid must also include contact information for the specific
                            person(s) and counsel whom the Debtors’ advisors should contact regarding such
                            Bid.

                            Each Bid must contain evidence that the Eligible Bidder has obtained authorization
                            or approval from its board of directors (or a comparable governing body) with
   g.   Authorization
                            respect to the submission of its Bid and the consummation of the Sale contemplated
                            in such Bid.

                            Each Bid must: (i) identify any executory contracts and unexpired leases to be
                            assumed and assigned in connection with such Bid; (ii) provide for the payment by
   h. Adequate
                            the Eligible Bidder of all cure costs related to such executory contracts and
      Assurance of
                            unexpired leases; and (iii) demonstrate, in the Debtors’ reasonable business
      Future
                            judgment, in consultation with the Consultation Parties, that the Eligible Bidder can
      Performance
                            provide adequate assurance of future performance under all such executory
                            contracts and unexpired leases.

                            Each Bid must include a description of all governmental, licensing, regulatory, or
                            other approvals or consents that are required to consummate the proposed Sale,
                            together with evidence satisfactory to the Debtors, in consultation with the
   i.   Government
                            Consultation Parties, of the ability to obtain such consents or approvals in a timely
        Approvals
                            manner, as well as a description of any material contingencies or other conditions
                            that will be imposed upon, or that will otherwise apply to, obtaining any such
                            consents or approvals.

   j.   Government          Each Bid must set forth an estimated timeframe for obtaining any required
        Approvals           governmental, licensing, regulatory, or other approvals or consents for
        Timeframe           consummating any proposed Sale.

                            Each Bid must (i) provide that the Eligible Bidder will: (a) take transfer of or obtain
   k. Transfer of Mining    permits for the mining operations to be acquired, (b) assume all associated
      Permits/Assumptio     reclamation obligations with respect to the mines subject to the Bid, and (c) obtain
      n of Reclamation      assignment of or replace the reclamation surety bonds associated with such permits;
      Obligations           and (ii) provide evidence of: (a) the Eligible Bidder’s ability to satisfy the
                            conditions set forth in clause (i) of this paragraph (including verification that the
                            Eligible Bidder is not, and will not be as of the time of the transfer, “permit


                                                     9
US 6228456
                 Case 19-11047-KG              Doc 52       Filed 05/13/19        Page 10 of 33



                                 blocked” under the federal Surface Mining Control and Reclamation Act by
                                 application of the federal Applicant Violator System), and (b) the Eligible Bidder’s
                                 financial resources necessary to obtain assignment of or replace the reclamation
                                 surety bonds associated with such permits, which evidence may include a letter
                                 from a surety company confirming that the Eligible Bidder is a “qualified buyer”
                                 (as such term is used in the surety industry).

                                 Each Bid must include a written acknowledgement and representation that the
                                 Eligible Bidder: (i) has had an opportunity to conduct any and all due diligence
                                 regarding the Assets prior to making its offer; (ii) has relied solely upon its own
                                 independent review, investigation, and/or inspection of any documents and/or the
    l.   As-Is, Where-Is
                                 Assets in making its Bid; and (iii) did not rely upon any written or oral statements,
                                 representations, promises, warranties, or guaranties whatsoever, whether express,
                                 implied by operation of law, or otherwise, regarding the Assets or the completeness
                                 of any information provided in connection therewith or the Auction.

                                 Each Bid must affirmatively state agreement, and by submitting its Bid, each
                                 Eligible Bidder is so agreeing, to abide by and honor the terms of the Bidding
    m. Honoring the Bid          Procedures (including if such Bid is declared the Winning Bidder or Backup Bidder
       Procedures                (as defined below)) and to refrain from submitting a Bid or seeking to reopen the
                                 Auction after conclusion of the Auction. The submission of a Bid shall constitute a
                                 binding and irrevocable offer to acquire the Assets reflected in such Bid.

                                 Each Eligible Bidder shall comply with all reasonable requests for additional
    n. Additional
                                 information and due diligence access by the Debtors or their advisors regarding the
       Diligence
                                 Bid.

                                 Each Bid, except for a potential Stalking Horse Bid (as defined above), shall not
                                 contemplate or request (and no Eligible Bidder that is not a Stalking Horse Bidder
                                 shall receive) any break-up fee, transaction fee, termination fee, expense
    o.   Expenses                reimbursement, or any similar type of payment or reimbursement, and by
                                 submitting its Bid, each Eligible Bidder is agreeing to refrain from and waive any
                                 assertion or request for reimbursement on any basis, including under section 503(b)
                                 of the Bankruptcy Code.
                vi.    Information to be Provided to the Ad Hoc Group and Consultation Parties
Promptly upon any party executing a Confidentiality Agreement, but in any event no later than three business days,
the Debtors will notify the counsel to the Ad Hoc Group of such occurrence. Promptly upon any party submitting
an Indication of Interest, but in any event no later than three business days, the Debtors will notify the Consultation
Parties of such occurrence. Promptly upon receiving each Bid, but in no event later than one business day following
the Bid Deadline, the Debtors will provide a copy of each Bid to the Consultation Parties, provided that any
confidential information shall only be shared with the Consultation Parties on a professional-eyes’-only basis.




                                                          10
US 6228456
               Case 19-11047-KG          Doc 52       Filed 05/13/19         Page 11 of 33



                                 vii.     Designation of Qualified Bidders
                            A Bid will be considered a “Qualified Bid,” and each Eligible Bidder that submits
                            a Qualified Bid will be considered a “Qualified Bidder,” if the Debtors determine
                            in their reasonable business judgment, in consultation with the Consultation Parties,
                            that such Bid: (i) satisfies the Bid Requirements; and (ii) is reasonably likely
                            (based on availability of financing, antitrust or other regulatory issues, experience,
                            and other considerations) to be consummated, if selected as the Winning Bid,
                            within a time-frame reasonably acceptable to the Debtors, in consultation with the
   a.   Qualified Bidder    Consultation Parties. Notwithstanding anything to the contrary herein or in the
                            Bidding Procedures, any timely Bid: (x) submitted by or on behalf of the Ad Hoc
                            Group shall be considered a Qualified Bid, and any such bidder shall be considered
                            a Qualified Bidder, and (y) that contemplates the consummation of a proposed Sale
                            through a plan of reorganization will be deemed a Qualified Bid, and any such
                            bidder shall be considered a Qualified Bidder, if it otherwise complies with the
                            requirements set forth herein.

                            Within two business days after the Bid Deadline, the Debtors will notify each
   b. Notification
                            Eligible Bidder whether such party is a Qualified Bidder.

                            Between the date that the Debtors notify a Bidder that it is a Qualified Bidder and
                            the Auction: (i) the Debtors, in consultation with the Consultation Parties, may
                            discuss, negotiate, or seek clarification of any Qualified Bid from a Qualified
                            Bidder; and (ii) a Qualified Bidder may not, without the prior written consent of the
                            Debtors (which shall consult with the with the Consultation Parties before granting
   c.   Bid Modifications
                            such consent), modify, amend, or withdraw its Qualified Bid, except for proposed
                            amendments to increase their Purchase Price, or otherwise improve the terms of,
                            the Qualified Bid, provided that any improved Qualified Bid must continue to
                            comply with the requirements for Qualified Bids set forth in the Bidding
                            Procedures.

                            Notwithstanding anything to the contrary herein or in the Bidding Procedures, the
                            Debtors reserve the right, in consultation with the Consultation Parties, to work
                            with: (i) Eligible Bidders and Qualified Bidders to aggregate two or more
                            Indications of Interest or Bids into a single consolidated Bid prior to the Bid
                            Deadline; (ii) Qualified Bidders to aggregate two or more Qualified Bids into a
   d. Combination of        single Qualified Bid prior to the conclusion of the Auction; and (iii) any Eligible
      Bids; Overlapping     Bidder in advance of the Auction to cure any deficiencies in a Bid that is not
      Bids                  initially deemed to be a Qualified Bid. The Debtors, in consultation with the
                            Consultation Parties, may accept a single Qualified Bid or multiple Bids for non-
                            overlapping material portions of the Assets such that, if taken together in the
                            aggregate, the Bids would otherwise meet the standards for a single Qualified Bid
                            (in which event those multiple bidders shall be treated as a single Qualified Bidder
                            for purposes of the Auction).




                                                    11
US 6228456
               Case 19-11047-KG           Doc 52    Filed 05/13/19         Page 12 of 33



                                viii.      Bid Selection and Criterion
                         No later than one business day before the Auction, the Debtors will notify all
                         Qualified Bidders of: (i) the highest or otherwise best Qualified Bid with respect to
                         all or substantially all of the Debtors’ Assets (“All Assets”); or (ii) if, in the
                         Debtors’ reasonable business judgment, in consultation with the Consultation
                         Parties, separating the Assets into more than one potential sale is in the best interest
   a.   Baseline Bid
                         of their estates, the highest or otherwise best Qualified Bid with respect to each
                         such delineation of assets (each, an “Asset Package”). Each such highest or
                         otherwise best Qualified Bid, which Qualified Bid may be a Stalking Horse Bid,
                         shall be the “Baseline Bid” and the Debtors shall provide copies of the documents
                         supporting each Baseline Bid to all Qualified Bidders.

                         The determination of which Qualified Bid constitutes the Baseline Bid and,
                         ultimately, the Winning Bid shall take into account any factors the Debtors, in
                         consultation with the Consultation Parties, reasonably deem relevant to the value of
                         the Qualified Bid to the Debtors’ estates, including, among other things: (i) the
   b. Bid Assessment     type and amount of Assets sought to be purchased; (ii) the amount and nature of the
      Criteria           Purchase Price; (iii) the Qualified Bidder’s ability to consummate a Sale and the
                         timing thereof; (iv) the net economic effect of any changes to the value to be
                         received by the Debtors’ estates from the Qualified Bid; (v) the effect on the
                         Debtors’ ability to wind down their estates in accordance with applicable law; and
                         (vi) the tax consequences of such Qualified Bid.

                         Any Qualified Bidder who has a valid and perfected lien on any assets of the
                         Debtors’ estates and the right under applicable non-bankruptcy law to credit bid
                         claims secured by such liens shall have the right to credit bid any portion and up to
                         the entire amount of their outstanding secured claims pursuant to section 363(k) of
                         the Bankruptcy Code, provided that any credit bid by or on behalf of any party
                         other than the DIP Lenders, shall contain a cash component sufficient to pay the
   c.   Credit Bids      principal amount outstanding plus accrued but unpaid interest and fees under the
                         Debtors’ proposed debtor-in-possession financing facility. For purposes of
                         evaluating competing bids, every dollar of a credit bid shall be treated the same as a
                         dollar from a cash bid, and a credit bid shall not be considered inferior to a
                         comparable cash bid because it is a credit bid. The fact that a Bid is composed of a
                         credit bid (whether in whole or in part) shall not be a factor considered by the
                         Debtors in their determination of the highest or otherwise best Bid for such asset.
                                    ix.     The Auction Procedure
                         If the Debtors receive two or more Qualified Bids with respect to All Assets or the
                         same or similar Asset Package, as applicable, then the Debtors will conduct the
                         Auction to determine the Winning Bidder(s) (as defined below) with respect to
                         such Assets. The Auction shall take place at 11:00 a.m. (prevailing Eastern Time)
                         on June 26, 2019 at Centerview Partners LLC, 31 West 52nd Street, 22nd Floor,
   a.   Time and Place   New York, New York, 10019, or such later date, time, and location, as selected by
                         the Debtors, in consultation with the Consultation Parties. If the Debtors receive
                         one Qualified Bid with respect to All Assets or the same or similar Asset Package,
                         as applicable, then the Debtors, in consultation with the Consultation Parties, may
                         select such Qualified Bid as the Winning Bid and notify all other Bidders promptly
                         thereafter.




                                                   12
US 6228456
                Case 19-11047-KG       Doc 52        Filed 05/13/19         Page 13 of 33




                          The Debtors and their advisors shall direct and preside over the Auction, provided
                          that the Debtors shall consult with the Consultation Parties during the Auction to
                          the extent reasonably practicable. At the start of the Auction, the Debtors shall
                          describe the terms of the Baseline Bid(s) and, if applicable, the Asset Packages.
                          Any Bids made at the Auction by a Qualified Bidder subsequent to the Debtors’
                          announcement of the Baseline Bid(s) shall be “Overbids” and must comply with the
                          conditions set forth below and shall be made and received on an open basis, with all
                          material terms of each Overbid fully disclosed to all other Qualified Bidders. The
                          Debtors shall maintain a written transcript of all Bids made and announced at the
   b. Conducting the      Auction, including the Baseline Bid(s), all Overbids, and the Winning Bid(s). The
      Auction             Debtors may, in consultation with the Consultation Parties, provided that if the Ad
                          Hoc Group is participating in the Auction as a Qualified Bidder then they shall not
                          receive such consultation, (i) select, in their reasonable business judgment, pursuant
                          to the Bidding Procedures, the highest or otherwise best Bid and the Winning
                          Bidder(s) or Backup Bidder(s); and (ii) reject any Bid (regardless of whether such
                          Bid is a Qualified Bid) that, in the Debtors’ reasonable business judgment, is (x)
                          inadequate, insufficient, or not the highest or best Bid, (y) not in conformity with
                          the requirements of the Bankruptcy Code, the Bankruptcy Rules, or the Bidding
                          Procedures, or (z) contrary to, or otherwise not in the best interests of the Debtors’
                          estates, affected stakeholders, or other parties in interest.

                          Only Qualified Bidders that have submitted Qualified Bids by the Bid Deadline are
                          eligible to participate in the Auction, subject to other limitations as may be
                          reasonably imposed by the Debtors in accordance with the Bidding Procedures;
                          provided that such other limitations are (i) not inconsistent with the Bidding
   c.   Eligibility
                          Procedures Order, any other order of the Bankruptcy Court, or the Bankruptcy
                          Code, (ii) disclosed orally or in writing to all Qualified Bidders and (iii) determined
                          by the Debtors, in consultation with the Consultation Parties, to further the goals of
                          the Bidding Procedures.

   d. Required            Qualified Bidders participating in the Auction must appear in person at the
      Attendance          Auction, or through a duly authorized representative.

                          The Auction will be conducted openly and all creditors and counsel or other
                          professional advisors to the Consultation Parties may be permitted to attend,
   e.   Permitted         provided that the Debtors may, in their sole and exclusive discretion, establish a
        Attendance        reasonable limit to the number of representatives and/or professional advisors that
                          may appear on behalf of or accompany each Qualified Bidder or creditor at the
                          Auction.

                          Each Qualified Bidder participating at the Auction will be required to confirm on
   f.   No Collusion;
                          the record at the Auction that: (i) it has not engaged in any collusion with respect
        Good-Faith Bona
                          to the bidding; and (ii) its Qualified Bid is a good-faith bona fide offer and it
        Fide Offer
                          intends to consummate the proposed Sale if selected as the Winning Bidder.

                          Notwithstanding anything to the contrary herein or in the Bidding Procedures, the
                          Debtors reserve the right, in their reasonable business judgment, in consultation
                          with the Consultation Parties, to adjourn the Auction one or more times to, among
                          other things: (i) facilitate discussions between the Debtors and Qualified Bidders;
   g.   Adjourning the    (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) alter or
        Auction           combine Asset Packages; and (iv) provide Qualified Bidders the opportunity to
                          provide the Debtors with such additional evidence as the Debtors, in their
                          reasonable business judgment, in consultation with the Consultation Parties, may
                          require, that the Qualified Bidder has sufficient internal resources or has received
                          sufficient non-contingent debt and/or equity funding commitments to consummate

                                                   13
US 6228456
              Case 19-11047-KG                 Doc 52       Filed 05/13/19        Page 14 of 33



                                  the proposed Sale at the prevailing Overbid amount.

                                  The Auction shall continue until the Debtors select, in their reasonable business
                                  judgment, in consultation with the Consultation Parties, pursuant to the Bidding
                                  Procedures, the highest or otherwise best Qualified Bid for All Assets or each of
                                  the Asset Packages, as applicable. Such Qualified Bid shall be declared the
                                  “Winning Bid,” and such Qualified Bidder, the “Winning Bidder,” and at which
                                  point the Auction will be closed. The Debtors may also select, in their reasonable
   h. Closing the                 business judgment, in consultation with the Consultation Parties, pursuant to the
      Auction                     Bidding Procedures, the next-highest or otherwise second-best Qualified Bid for
                                  All Assets or each Asset Package, as applicable, to be the “Backup Bidder.” As
                                  soon as reasonably practicable after closing the Auction, the Debtors shall finalize
                                  definitive documentation to implement the terms of the Winning Bid, and, as
                                  applicable, cause such definitive documentation to be filed with the Court. The
                                  acceptance by the Debtors of the Winning Bid is conditioned upon approval by the
                                  Court of the Winning Bid.
                           x.       Terms of Overbids (Local Bankr. R. 6004-1(c)(i)(C))
                                  Any initial Overbid to the Baseline Bid(s) shall be no less than the value of the
   a.   Minimum Initial
                                  Baseline Bid(s)’s Purchase Price of the Assets, plus $250,000 plus the amount of
        Overbid
                                  the Bid Protections, if any.

   b. Minimum Overbid             Any subsequent Overbids shall be in increments of value equal to $250,000, as
      Increment                   determined by the Debtors in an exercise of their reasonable business judgment.

   c.   Announcing                After each Overbid, the Debtors shall announce the material terms of the Overbid,
        Highest Bid               including value attributed to the Overbid.
                            xi.       Backup Bidder (Local Bankr. R. 6004-1(c)(i)(E))
                                  If an Auction is conducted, then the Qualified Bidder with the next-highest or
                                  otherwise second-best Qualified Bid at the Auction for All Assets or each Asset
                                  Package, as applicable, as determined by the Debtors in the exercise of their
   a.   Designation of
                                  reasonable business judgment, in consultation with the Consultation Parties, shall
        Backup Bidder
                                  be required to serve as a backup bidder (the “Backup Bidder”) until such time as
                                  the applicable Sale is consummated, and each Qualified Bidder shall agree and be
                                  deemed to agree to be the Backup Bidder if so designated by the Debtors.

                                  The identity of the Backup Bidder and the amount and material terms of the
                                  Qualified Bid of the Backup Bidder shall be announced by the Debtors at the
   b. Identity of Backup          conclusion of the Auction at the same time the Debtors announce the identity of the
      Bidder                      Winning Bidder. The Backup Bidder shall be required to keep its Qualified Bid (or
                                  if the Backup Bidder submits one or more Overbids at the Auction, its final
                                  Overbid) open and irrevocable until such time as the Sale is consummated.

                                  If a Winning Bidder fails to consummate the approved Sale contemplated by its
                                  Winning Bid, then the Debtors may select the Backup Bidder as the Winning
   c.   Consummating a
                                  Bidder, and such Backup Bidder shall be deemed a Winning Bidder for all
        Sale with Backup
                                  purposes. The Debtors will be authorized, but not required, to consummate all
        Bidder
                                  transactions contemplated by the Bid of such Backup Bidder without further order
                                  of the Court or notice to any party.




                                                          14
US 6228456
                 Case 19-11047-KG                Doc 52    Filed 05/13/19         Page 15 of 33



                                             xii.     Return of Deposit.
The Deposits for each Qualified Bidder shall be held in one or more interest-bearing escrow accounts on terms
acceptable to the Debtors in their sole discretion and shall be returned (other than with respect to the Winning
Bidder and the Backup Bidder) within three business days after the Auction is closed, or as soon as is reasonably
practicable thereafter. Upon the return of the Deposits, the applicable Qualified Bidders shall receive any interest
that will have accrued thereon.
The Deposit of the Winning Bidder shall be applied to the purchase price of such Sale at closing. If a Winning
Bidder (including a Backup Bidder which becomes a Winning Bidder) fails to consummate a proposed transaction
because of a breach by such Winning Bidder, the Debtors will not have any obligation to return the Deposit
deposited by such Winning Bidder, which may be retained by the Debtors as liquidated damages, in addition to any
rights, remedies, or causes of action that may be available to the Debtors. If a Winning Bidder consummates a
proposed transaction or fails to consummate a proposed transaction but the Debtors elect to not consummate the
proposed transaction with the Backup Bidder, then the Backup Bidder’s Deposit shall be returned within three
business days thereof, or as soon as is reasonably practicable thereafter.
                 xiii.   Modification of Bidding Procedures. (Local Bankr. R. 6004-1(c)(i)(D))
The Debtors reserve their rights to modify the Bidding Procedures in their reasonable business judgment, in a
manner consistent with their fiduciary duties and applicable law and in consultation with the Consultation Parties,
without further order from the Court, in any manner that will best promote the goals of the Bidding Procedures, or
impose, at or prior to the Auction, additional customary terms and conditions on a Sale, including, without
limitation: (a) extending or modifying any of the dates and deadlines set forth in the Bidding Procedures; (b) adding
procedural rules that are reasonably necessary or advisable under the circumstances for conducting the Auction; (c)
adjusting the applicable minimum Overbid increment, including by requesting that Qualified Bidders submit last or
final bids on a “blind” basis; (d) adjourning or canceling the Auction; and (e) rejecting any or all Bids or Qualified
Bids, provided that the Debtors may not amend the Bidding Procedures to reduce or otherwise modify their
obligations to consult with any Consultation Party without the consent of such Consultation Party or further order of
the Court.
                                          xiv.      Consent to Jurisdiction
All Qualified Bidders at the Auction shall be deemed to have consented to the jurisdiction of the Court and waived
any right to a jury trial in connection with any disputes relating to the Auction, or the construction and enforcement
of the Bidding Procedures.


         14.      Significantly, the Bidding Procedures recognize the Debtors’ fiduciary obligations

to maximize sale value, do not impair the Debtors’ ability to consider all Qualified Bid

proposals, and preserve the Debtors’ right to modify the Bidding Procedures as necessary or

appropriate to maximize value for the Debtors’ estates.

B.       Proposed Sale Schedule

         15.      To further ensure that the Debtors’ proposed sales and marketing process

maximizes value for the benefit of the Debtors’ estates, the Debtors seek approval of the

following key dates and deadlines, subject to modification in accordance with the Bidding

Procedures:


                                                          15
US 6228456
              Case 19-11047-KG        Doc 52    Filed 05/13/19     Page 16 of 33



       a.     Indication of Interest Deadline. 5:00 p.m. (prevailing Eastern Time) on such
              date that is the later of (x) June 5, 2019 or (y) one calendar day after the date on
              which the Court enters the Bidding Procedures Order, is the deadline by which
              any party interested in a transaction shall submit a non-binding indication of
              interest.

       b.     Bid Deadline. June 21, 2019, at 5:00 p.m. (prevailing Eastern Time), is the
              deadline by which bids for the Assets (as well as the deposit and all other
              documentation required under the Bidding Procedures for Qualified Bidders)
              must be submitted.

       c.     Stalking Horse Bidder and Bid Protections. The Debtors may, at any time until
              two calendar days prior to the date of the Auction, select one or more parties to be
              a Stalking Horse Bidder with respect to some or all of the Debtors’ Assets.

       d.     Auction. June 26, 2019, at 11:00 a.m. (prevailing Eastern Time) is the date and
              time that the Auction, if any, will be held at Centerview Partners LLC, 31 West
              52nd Street, 22nd Floor, New York, New York, 10019, or such later date, time,
              and location, as selected by the Debtors.

       e.     Sale Objection Deadlines. June 27, 2019, at 11:00 a.m. (prevailing Eastern
              Time) is the deadline (the “Sale Objection Deadline”) by which all objections to
              the Sale (including to any Winning Bids or any Assigned Contract Objection
              (other than the Supplemental Assigned Contract Objections which are subject to
              the Supplemental Assigned Contract Objection Deadline)) must be filed with the
              Court.

       f.     Sale Hearing. The hearing approving the Sale to the Winning Bidder(s) shall
              take place before the Court on June 28, 2019, at [•]:00 [•].m. (prevailing Eastern
              Time).

                                 Form and Manner of Notice

       16.    Within five business days of the entry of the Bidding Procedures Order, the

Debtors shall serve the Auction and Sale Notice upon: (a) the Office of the United States

Trustee for the District of Delaware; (b) the indenture trustee under the Debtors’ Secured Notes;

(c) Davis Polk & Wardwell, as counsel to the DIP Lenders and the ad hoc group of Prepetition

Secured Noteholders; (d) the indenture trustee under the Debtors’ Unsecured Notes; (e) the

Debtors’ 50 largest unsecured creditors (on a consolidated basis); (f) those parties entitled to

notice pursuant to Local Rule 9013-1(m); (g) those persons who have formally appeared in these



                                               16
US 6228456
               Case 19-11047-KG          Doc 52     Filed 05/13/19      Page 17 of 33



chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002; (h) the Securities and

Exchange Commission; (i) the Internal Revenue Service; (j) all other applicable government

agencies to the extent required by the Bankruptcy Rules or the Local Rules; (k); all parties who

have asserted a lien or security interest against any of the Assets; (l) all state attorneys’ general in

states where the Assets are located; and (m) municipalities in which the Assets are located.

       17.     The Debtors submit that notice of this Motion coupled with service of the Auction

and Sale Notice, as provided for herein (together the “Notice”), constitutes good and adequate

notice of the Auction and Sale and the proceedings with respect thereto in compliance with, and

satisfaction of, the applicable requirements of Bankruptcy Rule 2002. The Debtors propose that

no other or further notice of the Auction and Sale shall be required and submit that the Notice is

reasonably calculated to provide all interested parties with timely and proper notice of the

proposed sale, including the date, time, and place of the Auction (if one is held), the Bidding

Procedures, and the dates and deadlines related thereto. Accordingly, the Debtors request that

the form and manner of the Auction and Sale Notice be approved and that the Court determine

that no other or further notice of the Auction and Sale is required.

                   Summary of the Assumption and Assignment Procedures

       18.     The Debtors propose the Assumption and Assignment Procedures set forth below

for notifying the counterparties to any executory contract or unexpired lease to which a Debtor is

a party (the “Contract Counterparties”) of proposed cure amounts in the event the Debtors

decide to assume and assign such contracts or leases in connection with the Sale.

A.     Notice of Assumption and Assignment

       19.     On or before June 10, 2019 (the “Assumption and Assignment Service Date”),

the Debtors shall file the Cure Notice with the Court and serve the Cure Notice on the Contract

Counterparties, and shall include as Exhibit III to the Cure Notice a list (the “Assigned

                                                  17
US 6228456
              Case 19-11047-KG         Doc 52    Filed 05/13/19     Page 18 of 33



Contracts Schedule”) that specifies: (a) each of the Debtors’ executory contracts and unexpired

leases that may be assumed and assigned in connection with the Sale, including the name of the

Contract Counterparty to each such contract; (b) the proposed amount necessary, if any, to cure

all monetary defaults, if any, under each Assigned Contract (the “Cure Costs”); (c) any proposed

adequate assurance of future performance (the “Adequate Assurance”); and (d) the deadline by

which any Contract Counterparty to a potentially Assigned Contract may file an objection to the

proposed assumption, assignment, cure, and/or adequate assurance and the procedures relating

thereto.

       20.     A Contract Counterparty listed on a Cure Notice may file an objection (an

“Assigned Contract Objection”) only if such objection is to (a) the proposed assumption and

assignment of the applicable Assigned Contract; (b) proposed Cure Costs; and/or (c) the

Proposed Adequate Assurance (collectively, the “Assigned Contract Objection Basis”). All

Assigned Contract Objections must: (i) be in writing; (ii) comply with the applicable provisions

of the Bankruptcy Rules, Local Rules, and any order governing the administration of these

chapter 11 cases; (iii) state with specificity the nature of the objection and, if the objection

pertains to (x) the proposed Cure Costs, state the cure amount alleged to be owed to the objecting

Contract Counterparty, or (y) the proposed Adequate Assurance, state the adequate assurance

amount purportedly required, together with any applicable and appropriate documentation in

support thereof, (clauses (i)-(iii), the “Assigned Contract Objection Requirements”); and (iv) be

filed with the Court no later than the Sale Objection Deadline.

       21.     If a Contract Counterparty files an Assigned Contract Objection and the Winning

Bidder has designated that it wishes to take assignment of such Assigned Contract, and the

parties are unable to consensually resolve the dispute prior to the Sale Hearing, then such



                                                18
US 6228456
              Case 19-11047-KG         Doc 52    Filed 05/13/19     Page 19 of 33



objection will be resolved at the Sale Hearing, but such Assigned Contract shall be assumed and

assigned only upon satisfactory resolution of the Assigned Contract Objection, to be determined

in the Winning Bidder’s discretion. If an Assigned Contract Objection is not satisfactorily

resolved, the Winning Bidder may determine that such Assigned Contract should be rejected and

not assigned, in which case the Winning Bidder will not be responsible for any Cure Costs or

Adequate Protection with respect to such contract.

B.     Supplemental Cure Notice

       22.     If at any time: (a) the Debtors discover contracts inadvertently omitted from the

Assigned Contracts Schedule; (b) the Winning Bidder identifies other executory contracts or

unexpired leases that it desires to assume and assign in connection with the Sale; or (c) any

proposed Cure Cost or Adequate Assurance requires modification, then the Debtors may, at any

time after the Assumption and Assignment Service Date but before the Sale Hearing:

(x) supplement the Assigned Contracts Schedule with previously omitted Assigned Contracts;

(y) remove any Assigned Contracts from the list of executory contracts and unexpired leases

ultimately selected as Assigned Contracts that the Winning Bidder proposes be assumed and

assigned to it in connection with the Sale or add to such list; and/or (z) modify the proposed Cure

Costs or Adequate Assurance.

       23.     In the event that the Debtors exercise any of the rights reserved above, the

Debtors shall promptly file with the court and serve on each affected Contract Counterparty a

supplemental notice of assumption and assignment (a “Supplemental Cure Notice”). Each

Supplemental Cure Notice shall include the same information with respect to listed Assigned

Contracts as would have been included in the Notice of Assumption and Assignment (a

“Supplemental Assigned Contract Schedule”).

       24.     A Contract Counterparty listed on a Supplemental Cure Notice may file an

                                                19
US 6228456
              Case 19-11047-KG         Doc 52     Filed 05/13/19     Page 20 of 33



objection (a “Supplemental Assigned Contract Objection”) only if on an Assigned Contract

Objection Basis.    All Supplemental Assigned Contract Objections must:          comply with the

Assigned Contract Objection Requirements and be filed with the Court no later than the date that

is the later of (x) the Sale Objection Deadline and (y) seven calendar days following the date of

service of such Supplemental Cure Notice, which date will be set forth in the Supplemental Cure

Notice (the “Supplemental Assigned Contract Objection Deadline”).

       25.     If a Contract Counterparty files a Supplemental Assigned Contract Objection, and

the Winning Bidder has designated that it wishes to take assignment of such Assigned Contract,

and the parties are unable to consensually resolve the dispute, then, to the extent the Sale Hearing

has occurred, the Debtors shall seek an expedited hearing before the Court (a “Supplemental

Assigned Contract Hearing”) to resolve the objection, but such Assigned Contract shall be

assumed and assigned only upon satisfactory resolution of the Supplemental Assigned Contract

Objection, to be determined in the Winning Bidder’s discretion. If a Supplemental Assigned

Contract Objection is not satisfactorily resolved, the Winning Bidder may determine that such

Assigned Contract should be rejected and not assigned, in which case the Winning Bidder will

not be responsible for any Cure Costs or Adequate Protection with respect to such contract.

C.     Additional Notice of Assumption and Assignment Procedures

       26.     If a Contract Counterparty does not file an Assigned Contract Objection or

Supplemental Assigned Contract Objection, and absent a subsequent order of the Court

establishing an alternative Cure Cost: (a) the Cure Costs and Adequate Assurance, if any, set

forth in the Cure Notice (or Supplemental Cure Notice) shall be controlling, notwithstanding

anything to the contrary in any Assigned Contract or any other document; and (b) the Contract

Counterparty will be deemed to have consented to the assumption and assignment of the

Assigned Contract and the Cure Costs and Adequate Assurance, if any, and will be forever

                                                20
US 6228456
              Case 19-11047-KG         Doc 52     Filed 05/13/19      Page 21 of 33



barred from objecting to the assumption and assignment of such Assigned Contract and rights

thereunder, including the Cure Costs and Adequate Assurance, if any, and from asserting any

other claims related to such Assigned Contract against the Debtors or the Winning Bidder.

       27.     The inclusion of an Assigned Contract on the Assigned Contract Schedule or

Supplemental Assigned Contract Schedule, will not: (a) obligate the Debtors to assume any

Assigned Contract listed thereon or obligate the Winning Bidder to take assignment of such

Assigned Contract; or (b) constitute any admission or agreement of the Debtors that such

Assigned Contract is an executory contract or unexpired lease. Only those Assigned Contracts

that are included on a schedule of assumed and assigned contracts attached to the definitive sale

agreement with the Winning Bidder (including amendments or modifications to such schedules

in accordance with such agreement) will be assumed and assigned to the Winning Bidder.

                              BASIS FOR RELIEF REQUESTED

A.     The Relief Sought in the Bidding Procedures Order Is in the Best Interests of the
       Debtors’ Estates and Should be Approved.

       28.     Adoption of the Bidding Procedures is a valid exercise of the Debtors’ business

judgment. Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling assets from its estate. See, e.g., In

re Culp, 550 B.R. 683, 697 (D. Del. 2015) (“In evaluating whether a sound business purpose

justifies sale of property under Section 363, courts consider a variety of factors, which essentially

represent a ‘business judgment’ test.”); In re Montgomery Ward Holding Corp., 242 B.R. 147,

153 (D. Del. 1999); In re Phx. Steel Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987). This

standard prohibits other parties from second-guessing the debtor’s business judgment if the

debtor has shown that the proposed use will benefit the debtor’s estate. See In re Johns-Manville

Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable


                                                 21
US 6228456
              Case 19-11047-KG         Doc 52      Filed 05/13/19    Page 22 of 33



basis for its business decisions (as distinct from a decision made arbitrarily or capriciously),

courts will generally not entertain objections to the debtor’s conduct.”); see also In re Tower Air,

Inc., 416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming the presumptions of the business judgment

rule on the merits is a near Herculean task.”).

       29.     The paramount goal in any sale of property of a debtor’s estate is to maximize the

proceeds realized by the estate. See In re Mushroom Transp. Co., Inc., 382 F.3d 325, 339 (3rd

Cir. 2004) (debtor “had a fiduciary duty to protect and maximize the estate’s assets”); Official

Comm. of Unsecured Creditors of Cybergenics Corp., v. Chinery, 330 F.3d 548, 573 (3rd Cir.

2003) (same); In re Adams Res. Expl. Corp., No. 17-10866 (KG), at 12 (Bankr. D. Del. 2017)

(“The relief requested in the Sale Motion . . . is a necessary and appropriate step toward enabling

the Debtor to maximize the value of its bankruptcy estate, and it is in the best interests of the

Debtor, its estate, and its creditors.”); Corp. Assets, Inc. v. Paloian, 368 F.3d 761, 765 (7th Cir.

2004) (in a bankruptcy sale, the “governing principle . . . is to secure the highest price for the

benefit of the estate and creditors”). Accordingly, courts uniformly recognize that procedures

intended to enhance competitive bidding are consistent with the goal of maximizing the value

realized by the estate and therefore are appropriate in the context of bankruptcy transactions.

See, e.g., In re Energy Future Holdings Corp., 593 B.R. 217, 246 (Bankr. D. Del. 2018)

(recognizing the appropriateness of a debtors’ bidding procedures where the “objective at all

times was to maximize value for their estates, consistent with their fiduciary duties”); In re

Verasun Energy Corp., No. 08-12606 (BLS), 2009 WL 7215671, at *2 (Bankr. D. Del. Feb. 19,

2009); In re Dura Auto. Sys., Inc., No. 06-11202 (KJC), 2007 WL 7728109, at *90 (Bankr. D.

Del. Aug. 15, 2007); In re Integrated Res., Inc., 147 B.R. 650, 656–57 (Bankr. S.D.N.Y. 1992)

(bidding procedures “encourage bidding and . . . maximize the value to the debtor’s assets”).



                                                  22
US 6228456
              Case 19-11047-KG         Doc 52    Filed 05/13/19     Page 23 of 33



       30.     The Debtors believe that the proposed Bidding Procedures will encourage

prospective bidders to put forward their best bids quickly in order to generate the highest or best

recoveries for the Debtors’ stakeholders and also provide for substantial flexibility with respect

to the structure of any Sale.

       31.     For these reasons, the Debtors request that the Court authorize the Debtors’

adoption of the Bidding Procedures as a valid exercise of the Debtors’ business judgment.

B.     The Bid Protections will Maximize the Value of the Debtors’ Assets and Should be
       Approved.

       32.     To the extent that the Debtors enter into a Stalking Horse Agreement with a

Stalking Horse Bidder, the Debtors also seek authority to provide Bid Protections to a Stalking

Horse Bidder in an aggregate amount not to exceed three percent of any proposed Purchase Price

for an applicable Sale.

       33.     Courts in this circuit have held that bid protections must provide an actual benefit

to a debtor’s estate and be necessary to preserve the value of estate assets. See In re O’Brien

Envtl. Energy, Inc., 181 F.3d 527, 533 (3d Cir. 1999) (noting that bid protections must be of

“actual benefit to the estate and that such costs and expenses [be] necessary to preserve the value

of the estate assets.”); In re Reliant Energy Channelview LP, 594 F.3d 200, 206 (3d Cir. 2010)

(“Under O’Brien, we must decide whether an award of a break-up fee was necessary to preserve

the value of the Debtors’ estate.”); In re Dura Auto. Sys., Inc., No. 06-11202 KJC, 2007 WL

7728109, at *90 (Bankr. D. Del. Aug. 15, 2007) (“Bidding procedures should be approved when

they provide a benefit to the estate by maximizing the value of the assets”). Under the O’Brien

standard, bid protections may benefit the estate (i) if they “promoted more competitive bidding,

such as by inducing a bid that otherwise would not have been made and without which bidding

would have been limited,” or (ii) where the availability of bid protections induce a bidder to


                                                23
US 6228456
              Case 19-11047-KG          Doc 52     Filed 05/13/19   Page 24 of 33



research the value of a debtor and submit a bid that serves as a minimum or floor bid on which

other bidders can rely. In re O’Brien Envtl. Energy, Inc., 181 F.3d at 537. Further, a debtor’s

business judgment is entitled to substantial deference with respect to the procedures to be used in

selling assets from the estate. In re Integrated Res., Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992)

(noting that bidding procedures are subject to the “business judgment” standard, under which

such procedures and arrangements are “presumptively valid”).

       34.     The Debtors believe that authority to pay Expense Reimbursement and a Breakup

Fee to a Stalking Horse Bidder is in the best interests of their estates by, among other things,

establishing a floor for further bidding that may increase the consideration given in exchange for

the Assets. See Integrated Resources, 147 B.R. at 659-60 (“Break-up fees are important tools to

encourage bidding and to maximize the value of the debtor’s.”). A Stalking Horse Bidder will

expend time and resources negotiating, drafting, and performing due diligence activities

necessitated by the Bidding Procedures, despite the fact that the bids will be subject to Court

approval and overbidding by other interested parties. Without the Bid Protections, the Debtors

may not be able to attract a Stalking Horse Bidder, which may impede the Debtors’ ability to

maximize the value of the Sale for the benefit of their estates.

       35.     Importantly, the Debtors seek to utilize the authority to provide Bid Protections

only if, in their business judgment, such Bid Protections will promote the competitiveness of the

bidding process, thereby maximizing the value of the Assets for the benefit of their stakeholders.

Further, the Debtors only seek authority to provide Bid Protections, in an amount not to exceed,

in the aggregate, three percent of the proposed purchase price of the Sale. In such instance, the

value created for the Debtors’ estates will likely greatly outweigh the cost of any Bid Procedures.

       36.     Similar types of bid protections have been approved in this jurisdiction. See, e.g.,



                                                 24
US 6228456
              Case 19-11047-KG         Doc 52    Filed 05/13/19     Page 25 of 33



In re Z Gallerie, LLC, et al., No. 19-10488 (LSS) (Bankr. D. Del. Apr. 11, 2019) (authorizing

stalking horse breakup fee and expense reimbursement); In re Things Remembered, Inc., No. 19-

10234 (KG) (Bankr. D. Del. Feb. 21, 2019) (same); In re Enduro Resource Partners LLC, et al.,

No. 18-11174 (KG) (Bankr. D. Del. June 11, 2018) (same); In re Emerald Oil, Inc. et al., No. 16-

10704 (KG) (Bankr. D. Del. Aug. 31, 2016) (same); In re Samson Resources Corp., et al., No.

15-11934 (CSS) (Bankr. D. Del. Sept. 30, 2016) (same); In re Haggen Holdings, LLC, No. 15-

11874 (KG) (Bankr. D. Del. Oct. 19, 2015) (same).

       37.     Accordingly, for the reasons set forth above, the Court should grant the Debtors

the authority to incur and pay the Bid Protections in their discretion as a valid exercise of the

Debtors’ business judgment.

C.     The Form and Manner of the Notice Should be Approved.

       38.     Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide

creditors with 21 calendar days’ notice of a hearing where the Debtors will seek to use, lease, or

sell property of the estate outside the ordinary course of business. Fed. R. Bankr. P. 2002(a).

Bankruptcy Rule 2002(c) requires any such notice to include the time and place of the auction

and the hearing and the deadline for filing any objections to the relief requested therein. Fed. R.

Bankr. P. 2002(c).

       39.     The Debtors submit that the Notice constitutes good and adequate notice of the

Auction and Sale and the proceedings with respect thereto in compliance with, and satisfaction

of, the applicable requirements of Bankruptcy Rule 2002. Accordingly, no further notice is

necessary and the Debtors request that this Court approve the form and manner of the Notice of

the Auction and Sale.




                                                25
US 6228456
              Case 19-11047-KG        Doc 52     Filed 05/13/19     Page 26 of 33



D.     The Assumption and Assignment Procedures Should be Approved.

       40.     To facilitate and effectuate the Sale, the Debtors are seeking approval of the

Assumption and Assignment Procedures.         The Assumption and Assignment Procedures are

reasonable and necessary to properly notify parties of potential assumptions and/or assignments

and provide the contract and lease counterparties with sufficient time to determine the accuracy

of the proposed cure amount and whether the Debtors have provided adequate assurance of

future performance.

       41.     The Debtors will demonstrate at the Sale Hearing that the requirements for

assumption and assignment of the Assigned Contracts to the Winning Bidder will be satisfied.

As required by the Bidding Procedures, the Debtors will evaluate the financial wherewithal of

potential bidders before designating such party a Qualified Bidder or Winning Bidder. Further,

the Assumption and Assignment Procedures provide the Court and other interested parties ample

opportunity to evaluate and, if necessary, challenge the ability of the Winning Bidder to provide

adequate assurance of future performance and object to the assumption of the Assigned

Contracts or proposed cure amounts.       The Court therefore will have a sufficient basis to

authorize the Debtors to reject or assume and assign the Assigned Contracts.

       42.     Accordingly, the Debtors submit that the Assumption and Assignment Procedures

should be approved as reasonable and necessary measures to adequately notify parties in interest

and conduct the proposed sale process in a fair, efficient, and proper manner.

E.     The Proposed Sale Satisfies the Requirements of section 363(f) of the Bankruptcy.

       43.     In the interest of attracting the best and highest offers, the Assets should be sold

free and clear of any and all liens, claims, interests, and encumbrances in accordance with

section 363(f) of the Bankruptcy Code, with any such liens, claims, interests, and encumbrances

attaching to the proceeds of the Sale. Section 363(f) of the Bankruptcy Code authorizes a debtor

                                                26
US 6228456
               Case 19-11047-KG            Doc 52     Filed 05/13/19      Page 27 of 33



to sell assets free and clear of liens, claims, interests, and encumbrances if any one of the

following conditions is satisfied:

               i.     applicable non-bankruptcy law permits sale of such property free and clear of
                      such interest;

              ii.     such entity consents;

             iii.     such interest is a lien at the price at which such property is to be sold is greater
                      than the value of all liens on such property;

             iv.      such interest is in bona fide dispute; or

              v.      such entity could be compelled, in legal or equitable proceeding, to accept a
                      money satisfaction of such interest.

11 U.S.C. § 363(f); see In re Elliot, 94 B.R. 343, 345 (Bankr. E.D. Pa. 1988) (because section

363(f) is written in the disjunctive, a court may approve a “free and clear” sale even if only one

of the subsections is met).

       44.         Section 363(f) is supplemented by section 105(a) of the Bankruptcy Code, which

provides that “[t]he Court may issue any order, process or judgment that is necessary or

appropriate to carry out the provisions of the Bankruptcy Code.” 11 U.S.C. § 105(a); see In re

Trans World Airlines, Inc., 2001 WL 1820325, at *3, 6 (Bankr. D. Del. Mar. 27, 2001); In re

White Motor Credit Corp., 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct

such sales [free and clear of claims] is within the court’s equitable powers when necessary to

carry out the provisions of Title 11.”).

       45.      The Debtors submit that the Sale will satisfy the requirements of section 363(f) of

the Bankruptcy Code. To the extent a party objects to Sale on the basis that it does hold a lien or

encumbrance on the Assets, the Debtors believe that any such party could be compelled to accept

a monetary satisfaction of such claims or that such lien is in bona fide dispute. In addition, to the

extent the Debtors discover any party may hold a lien on all, or a portion of, the Assets, the


                                                    27
US 6228456
              Case 19-11047-KG         Doc 52       Filed 05/13/19   Page 28 of 33



Debtors will provide such party with notice of, and an opportunity to object to, the Sale. Absent

objection, each such party will be deemed to have consented to the sale of the Assets.

       46.     Accordingly, the Debtors believe that the Sale (i) will satisfy the statutory

prerequisites of section 363(f) of the Bankruptcy Code and (ii) should be approved free and clear

of all liens, claims, interests and encumbrances.

F.     A Successful Bidder Should Be Entitled to the Protections of Section 363(m) of the
       Bankruptcy Code.

       47.     Pursuant to Bankruptcy Code section 363(m), a good faith purchaser is one who

purchases assets for value, in good faith, and without notice of adverse claims. See e.g., In re

Mark Bell Furniture Warehouse, Inc., 992 F.2d 7, 8 (1st Cir. 1993); In re Willemain v. Kivitz,

764 F.2d 1019, 1023 (4th Cir. 1985); In re Congoleum Corp., No. 03-51524, 2007 WL 1428477,

*2 (Bankr. D. N.J. May 11, 2007); Abbotts Dairies of Pa., 788 F.2d 143, 147 (3d Cir. 1986).

       48.     Any agreement consummating a Sale will be negotiated at arm’s-length by

sophisticated parties, each represented by their own advisors. Accordingly, the Debtors request

that the Sale Order include a provision that the Winning Bidder for the Assets is a “good faith”

purchaser within the meaning of Bankruptcy Code section 363(m). The Debtors believe that

providing any Winning Bidder with such protection will ensure that the maximum price will be

received by the Debtors for the Assets and closing of the same will occur promptly.

G.     Assumption and Assignment of Executory Contracts and Unexpired Leases Should
       Be Authorized.

       49.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession

“subject to the court’s approval, may assume or reject any executory contract or unexpired lease

of the debtor.”    11 U.S.C. § 365(a).     Courts employ the business judgment standard in

determining whether to approve a debtor’s decision to assume or reject an executory contract or

unexpired lease. See, e.g., In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del.

                                                28
US 6228456
              Case 19-11047-KG          Doc 52    Filed 05/13/19    Page 29 of 33



2003) (finding that debtor’s decision to assume or reject an executory contract is governed by a

business judgment standard and may only be overturned if the decision is a product of bad faith,

whim, or caprice); In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (assumption

or rejection of lease “will be a matter of business judgment by the bankruptcy court”). The

“business judgment” test in this context only requires that a debtor demonstrate that assumption

or rejection of an executory contract or unexpired lease benefits the estate. See Sharon Steel

Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989).

       50.     The business judgment test “requires only that the trustee [or debtor in

possession] demonstrate that [assumption] or rejection of the contract will benefit the estate.” In

re Wheeling-Pittsburgh Steel Corp, 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987). Any more

exacting scrutiny would slow the administration of the debtor’s estate and increase costs,

interfere with the Bankruptcy Code’s provision for private control of administration of the estate,

and threaten the court’s ability to control a case impartially. Prior to assuming an executory

contract, however, Bankruptcy Code section 365(b)(1) requires that any outstanding defaults

under the contracts to be assumed be cured or that the Debtors provide adequate assurance that

such defaults will be promptly cured.

       51.     The Debtors respectfully submit that, prior to any assumption of an Assigned

Contract, the Debtors and/or a Winning Bidder will cure any amounts necessary to assume the

Assigned Contract. Indeed, as required by the Bankruptcy Code, the Debtors’ assumption and

assignment of the Assigned Contracts will be contingent upon payment or reserve of Cure Costs

in connection with the Sale.

       52.     Once an executory contract is assumed, the trustee or debtor in possession may

elect to assign such contract. See In re Rickel Home Center, Inc., 209 F.3d 291, 299 (3d Cir.



                                                 29
US 6228456
              Case 19-11047-KG        Doc 52     Filed 05/13/19     Page 30 of 33



2000) (“The Code generally favors free assignability as a means to maximize the value of the

debtor’s estate.”). Pursuant to section 365(f)(2) of the Bankruptcy Code, a debtor may assign an

executory contract or unexpired lease of nonresidential real property if “adequate assurance of

future performance by the assignee of such contract or lease is provided.” 11 U.S.C. § 365(f)(2).

       53.     To the extent necessary, the Debtors will present facts at the Sale Hearing to show

the financial credibility, willingness and ability of the Winning Bidder to perform under the

Assigned Contracts. The Sale Hearing will afford the Court and other interested parties the

opportunity to evaluate the ability of the Winning Bidder to provide adequate assurance of future

performance under the Assigned Contracts, as required under Bankruptcy Code section

365(b)(1)(C). Further, as set forth above, the Debtors will give notice to all parties to the

Assigned Contracts, which notice will include the amounts the Debtors believe are necessary to

cure any defaults in accordance with section 365(b) of the Bankruptcy Code.

       54.     Accordingly, the Debtors request approval under Bankruptcy Code section 365 of

the Debtors’ assumption and assignment of the Assigned Contracts in connection with the Sale.

The Debtors further request that the Sale Order provide that the Assigned Contracts will be

transferred to, and remain in full force and effect for the benefit of, the Winning Bidder

notwithstanding any provisions in the Assigned Contracts, including those described in

Bankruptcy Code sections 365(b)(2) and (f)(1) and (f)(3) that prohibit such assignment.

                                RESERVATION OF RIGHTS

       55.     For the avoidance of doubt, nothing in this Motion is intended to be, nor should it

be construed as (a) an admission as to the validity or priority of any claim or lien against the

Debtors, (b) an impairment or waiver of the Debtors’ or any other party in interest’s rights to

contest or dispute any such claim or lien, (c) a promise or requirement to pay any prepetition

claim, (d) an implication or admission that any particular claim is of a type specified or defined

                                               30
US 6228456
              Case 19-11047-KG             Doc 52       Filed 05/13/19       Page 31 of 33



in the Motion or any proposed order, or (e) a waiver of the Debtors’ or any other party in

interest’s rights. In addition, nothing in this Motion or the relief requested herein should be

interpreted as the assumption or rejection of any executory contract or unexpired lease under

section 365 of the Bankruptcy Code.

                WAIVER OF LOCAL RULES 9006-1(c)(ii) AND 9029-3(a)(i)

       56.     The Debtors’ precipitous financial condition necessitated that the Debtors seek

approval of debtor-in-possession financing from the Ad Hoc Group to provide the necessary

liquidity to fund these chapter 11 cases and the sale process on an accelerated basis. This

proposed debtor-in-possession financing, however, only provides a limited liquidity runway.

Accordingly, it is crucial that the Sale is approved as expeditiously as possible following the

Auction, particularly given the importance of maximizing the time between the Sale Hearing and

the closing of the Sales.

       57.     This financial exigency necessitates that the Debtors’ proposed sale process

timeline set June 27, 2019—one day after the Auction and one day prior to the Sale Hearing—as

the deadline by which all objections to the Sale must be filed with the Court.

       58.     Accordingly, the Debtors believe that it is in the best interest of their estates and

creditors for this Court to waive the requirements of Local Rule 9006-1(c)(ii)4 and 9029-3(a)(i)5

and to approve the proposed Sale Objection Deadline and submit that the Court should waive the

requirements of Local Rules 9006-1(c)(ii) and 9029-3(a)(i).




4
       Local Rule 9006-1(c)(ii) provides that “the deadline for objection(s) [to a motion] shall be no later than
       seven (7) days before the hearing date.” Del. Bankr. L.R. 9006-1(c)(ii). However, the objection deadline
       may be extended by agreement of the movant provided that “no objection deadline may extend beyond the
       deadline for filing the agenda.” Id.
5
       Under the Local Rules, the deadline for filing the agenda is “on or before 12:00 p.m. prevailing Eastern
       Time two (2) business days before the date of the hearing.” Del. Bankr. L.R. 9029-3(a)(i).


                                                      31
US 6228456
               Case 19-11047-KG        Doc 52     Filed 05/13/19     Page 32 of 33



                          WAIVER OF RULES 6004(h) AND 6006(d)

       59.     The Debtors request that, upon entry of the Bidding Procedures Order, the Court

waive the fourteen-day stay requirements of Bankruptcy Rules 6004(h) and 6006(d).

                                              NOTICE

       60.     Notice of this Motion has been provided by delivery to: (a) the Office of the

United States Trustee for the District of Delaware; (b) the indenture trustee under the Debtors’

Secured Notes; (c) Davis Polk & Wardwell, as counsel to the DIP Lenders and the ad hoc group

of Prepetition Secured Noteholders; (d) the indenture trustee under the Debtors’ Unsecured

Notes; (e) the Debtors’ 50 largest unsecured creditors (on a consolidated basis); (f) those parties

entitled to notice pursuant to Local Rule 9013-1(m); (g) those persons who have formally

appeared in these chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002;

(h) the Securities and Exchange Commission; (i) the Internal Revenue Service; (j) all other

applicable government agencies to the extent required by the Bankruptcy Rules or the Local

Rules; (k); all parties who have asserted a lien or security interest against any of the Assets; (l)

all state attorneys’ general in states where the Assets are located; and (m) municipalities in which

the Assets are located. In light of the nature of the relief requested in this Motion, the Debtors

submit that no further notice is necessary.

                                     NO PRIOR REQUEST

       61.     No prior motion for the relief requested herein has been made to this Court or any

other court.




                                                32
US 6228456
              Case 19-11047-KG         Doc 52     Filed 05/13/19   Page 33 of 33



       The Debtors respectfully request that the Court enter the Bidding Procedures Order,

substantially in the form attached hereto as Exhibit A and grant them such other and further

relief to which the Debtors may be justly entitled.

Dated: May 13, 2019
Wilmington, Delaware                          /s/ John H. Knight
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              Daniel J. DeFranceschi (No. 2732)
                                              John H. Knight (No. 3848)
                                              David T. Queroli (No. 6318)
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, DE 19801
                                              Tel: 302.651.7700
                                              Fax: 302.651.7701
                                              defranceschi@rlf.com; knight@rlf.com;
                                              queroli@rlf.com

                                              - and -

                                              VINSON & ELKINS LLP
                                              David S. Meyer (pro hac vice admission pending)
                                              Jessica C. Peet (pro hac vice admission pending)
                                              Lauren R. Kanzer (pro hac vice admission pending)
                                              666 Fifth Avenue, 26th Floor
                                              New York, NY 10103-0040
                                              Tel: 212.237.0000
                                              Fax: 212.237.0100
                                              dmeyer@velaw.com; jpeet@velaw.com;
                                              lkanzer@velaw.com

                                              - and -

                                              Paul E. Heath (pro hac vice admission pending)
                                              2001 Ross Avenue, Suite 3900
                                              Dallas, TX 75201
                                              Tel: 214.220.7700
                                              Fax: 214.220.7716
                                              pheath@velaw.com

                                              Proposed Attorneys for the Debtors and Debtors in
                                              Possession




                                                33
US 6228456
